                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        GUADALUPE CASTILLO,
                                   5                                                        Case No. 20-cv-04395-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        CITY OF WATSONVILLE, et al.,                        Re: Dkt. No. 50
                                   8
                                                       Defendants.
                                   9

                                  10          The parties, having settled the action at the Settlement Conference on May 26, 2021 held

                                  11   before Magistrate Judge Laurel Beeler and the Minute order filed on May 26, 2021 (See Docket

                                  12   Item No. 50), are ordered to appear before the Honorable Edward J. Davila on August 5, 2021 at
Northern District of California
 United States District Court




                                  13   10:00 AM in Courtroom No. 4, 5th Floor, United States District Court, 280 South First Street, San

                                  14   Jose, California, 95113, to show cause why the case should not be dismissed pursuant to Federal

                                  15   Rule of Civil Procedure 41(b). On or before July 26, 2021, the parties shall file a joint statement

                                  16   in response to the Order to Show Cause setting forth the status of settlement efforts as well as the

                                  17   amount of additional time necessary to finalize and file a dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before July 26, 2021.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated:5/27/2021                                  ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28
                                       Case No.: 20-cv-04395-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
